Case 3:20-cv-00812-EMC Document 60-3 Filed 11/19/20 Page 1 of 8




                EXHIBIT 3
        Case 3:20-cv-00812-EMC Document 60-3 Filed 11/19/20 Page 2 of 8




        Morgan & Morgan is a leading civil trial law firm representing consumers and commercial
clients nationwide. With over 500 lawyers, and more than 2,000 non-lawyer employees, Morgan
& Morgan is the largest plaintiffs’ firm in the state of Florida and one of the largest if not the
largest in the nation. Morgan & Morgan has a dedicated Complex Litigation Group staffed with
lawyers, paralegals, and retired FBI agents serving as investigators committed to representing
consumers in complex litigation, MDL proceedings and class action cases throughout the country.

        John Yanchunis leads the class action section of the law firm. His practice—which began
after completing a two-year clerkship with United States District Judge Carl O. Bue, Jr., S. D.
Tex.—has concentrated on complex litigation and spans over 35 years, including consumer class
actions for more than two-thirds of that time. As a result of his extensive experience in privacy
and data-breach litigation, he regularly lectures at seminars regarding privacy litigation.

         Mr. Yanchunis serves in leadership positions in many multidistrict and consolidated
proceedings, including: In re: Capital One Consumer Data Security Breach Litigation, No. 1:19-
MD-2915-AJT (E.D. Va.) (co-lead counsel); In re: Yahoo! Inc. Customer Data Security Breach
Litigation, No. 5:16-MD-02752-LHK (N.D. Cal.) (Lead Counsel); In Re: Equifax, Inc. Customer
Data Security Breach Litigation, 1:17-md-2800-TWT (N.D. Ga.) (member of the Plaintiffs’
Steering Committee); In re: U.S. Office of Personnel Management Data Security Breach
Litigation, 1:15-mc-01394-ABJ (D.D.C.) (member of the Executive Committee) (dismissal on
standing grounds recently reversed on appeal to the D.C. Circuit); In re The Home Depot, Inc.
Consumer Data Sec. Data Breach Litig., No. 1:14-md-02583-TWT (N.D. Ga.) (co-Lead Counsel)
(final judgment entered approving a settlement on behalf of a class of 40 million consumers with
total value of $29,025,000); and In re Target Corp. Customer Data Sec. Breach Litig., MDL No.
2522 (D. Minn.) (Executive Committee member) (final judgment approving a settlement on behalf
of a class of approximately 100 million consumers upheld by the 8th Circuit).

         During his career, he has tried numerous cases in state and federal courts, including one
of the largest and longest insurance coverage cases in U.S. history, which was filed in 1991 by the
Celotex Corporation and its subsidiary, Carey Canada, Inc. During the seventeen years the case
pended, he served as lead counsel for several insurance companies, regarding coverage for
asbestos and environmental claims. The case was tried in three phases over several years
beginning in 1992. He was also lead counsel for these parties in the subsequent appeals that
followed a judgment in favor of his clients. As result of his experience in the area of class litigation
and ethics, he has served as an expert for The Florida Bar on ethical issues arising in class action
litigation.
        Case 3:20-cv-00812-EMC Document 60-3 Filed 11/19/20 Page 3 of 8




        While at the University of Florida Mr. Yanchunis was a member of Florida Blue Key and
Omicron Delta Kappa. He received his Juris Doctor degree from the South Texas College of Law
in 1980, where he graduated magna cum laude. During law school, Mr. Yanchunis was a member
of the Order of the Lytae, Associate Editor-in-Chief and Technical Editor of the South Texas Law
Journal.

        Jean Sutton Martin has concentrated her practice on complex litigation, including
consumer protection and defective products class action, for more than 20 years. Ms. Martin was
recently appointed as interim co-lead counsel in was recently appointed as interim co-lead
counsel in In re Morgan Stanley Data Security Litigation, 1:20-cv-05914 (S.D.N.Y.) and In Re:
Ambry Genetics Data Breach Litigation, No. 20-cv-00791 (C.D. Cal.) (“Ambry”), and presently
serves as interim co-lead counsel in In re Brinker Data Incident Litigation, No. 18-cv-686 (M.D.
Fla.) and as a member of the Plaintiffs’ Steering Committee for the cases proceeding against
LabCorp, Inc. in In re: American Medical Collection Agency Data Breach Litigation, 19-md-
2904 (D. N.J.). She is also a member of the Plaintiffs’ Steering Committee and bellwether trial
team in In re: Smith & Nephew Birmingham Hip Resurfacing (BHR) Hip Implant Products
Liability Litigation, No. 17-md-2775 (D. Md.) and a member of the Plaintiffs’ Steering
Committee in In re: Allergan Biocell Textured Breast Implant Products Liability Litigation, No.
19-md-2921 (D. N.J) (“Allergan”).

        She has served in leadership positions in many consumer class actions and consolidated
proceedings in federal courts around the country, including inter alia: Gordon, et al. v. Chipotle
Mexican Grill, Inc., No. 17-cv-01415 (D. Colo.) (data breach) (co-lead counsel); Linnins v.
HAECO Americas, Inc., et al., No. 16-cv-486 (M.D.N.C.) (employee data disclosure) (co-lead
counsel); Torres v. Wendy’s International, LLC, No. 6:16- cv-210 (M.D. Fla.) (data breach) (class
counsel); Fuentes, et al. v. UniRush, LLC, et al., No. 1:15- cv-08372 (S.D.N.Y.) (disruption in
servicing of financial accounts) (co-lead counsel); Lewis, et al., v. Green Dot Corp., et al., No.
2:16-cv-03557 (C.D. Cal.) (disruption in servicing of financial accounts) (class counsel); Brady,
et al. v. Due North Holdings, LLC, et al., No. 1:17-cv-01313 (S.D. Ind.) (employee data
disclosure) (class counsel); Foreman v. Solera Holdings, Inc., No. 6:17-cv-02002 (M.D. Fla.)
(employee data disclosure) (class counsel); In Re: Outer Banks Power Outage Litigation, No.
4:17-cv-141 (E.D.N.C.) (extended island power outage due to defective construction practices)
(class counsel); and, McCoy v. North State Aviation, LLC, et al., No. 17- cv-346 (M.D.N.C.)
(WARN Act violations) (class counsel).

        Ms. Martin received her Juris Doctor degree from Wake Forest University School of Law,
where she served as Editor-in-Chief of the Wake Forest Law Review. She obtained eDiscovery
certification from the eDiscovery Training Academy at Georgetown Law Center in 2017. Ms.
Martin graduated from Wake Forest University with a Bachelor of Science in Mathematical
Economics in 1989. She earned a Master of International Business from the University of South
Carolina in 1991. She worked with the sales finance team of Digital Equipment Company in
Munich, Germany developing sales forecasts and pricing models for the company’s expansion
into the Eastern European market after the fall of the Berlin wall. Prior to law school, Ms. Martin
also worked as a marketing manager for an international candy manufacturer where her



                                                                                                      2
        Case 3:20-cv-00812-EMC Document 60-3 Filed 11/19/20 Page 4 of 8




responsibilities included product development, brand licensing, market research, and sales
analysis.

        Ms. Martin has been honored with the prestigious “AV” rating by Martindale-Hubbell. In
2015, she was inducted as a Fellow of the Litigation Counsel of America, a prestigious trial
lawyer honorary society comprised of less than one-half of one percent of American lawyers.
Fellows are selected based upon excellence and accomplishment in litigation, both at the trial and
appellate levels, and superior ethical reputation. For upholding the highest principles of the legal
profession and for outstanding dedication to the welfare of others, Ms. Martin has also been
selected as a Fellow of the American Bar Foundation, an honorary legal organization whose
membership is limited to one third of one percent of lawyers in each state.
In 2016, Ms. Martin was selected by her peers as the foremost Litigation attorney in the
State of North Carolina for Business North Carolina Magazine’s Legal Elite, gaining
membership in the Legal Elite Hall of Fame. Since 2012, she has been selected to the Super
Lawyers list for North Carolina in the areas of mass torts and class actions, with selection to the
Top 50 Women North Carolina list since 2014. Additionally, Ms. Martin has been named by
National Trial Lawyers to the Top 100 Trial Lawyers, Top 50 Class Action Lawyers, and Top 50
Mass Torts Lawyers for North Carolina.

       Ms. Martin is a member of the North Carolina bar, having been admitted in 1998. She is
also admitted to practice before the United States Supreme Court, the United States Court of
Federal Claims, the United States Court of Appeals for the Fourth Circuit, the Western, Middle,
and Eastern Districts of North Carolina, and the United States District Court of Colorado.

       Michael F. Ram is a consumer class action lawyer with 38 years of experience. He
graduated cum laude from Harvard Law School in 1982. He has co-tried several class action trials
and frequently lectures on class trials. In 1992 he was a co-recipient of the Trial Lawyer of the
Year Award given by Trial Lawyers for Public Justice for National Association of Radiation
Survivors v. Walters No. 83-c-1861 (N.D. Cal.) (tried to class-wide judgment on remand from
Supreme Court).
       From 2017 to 2020, Mr. Ram was a partner at Robins Kaplan LLP. In August, 2020, Mr.
Ram joined Morgan & Morgan to open a San Francisco office. He is currently co-lead counsel in
numerous consumer class actions, including Gold v. Lumber Liquidators, N.D. Cal. No. 14-cv-
05373-RS, a certified multistate class action involving bamboo floors, and Fowler v. Wells Fargo,
N.D. Cal. No. 3:17-cv-02092-HSG, a class action involving interest charges that settled for $30
million.

        Prior to joining Morgan & Morgan, Mr. Ram was a partner with several national plaintiffs
firms, including Robins Kaplan LLP and Lieff, Cabraser, Heimann and Bernstein where he
represented plaintiffs in several major class actions, including: Cox v. Shell, Civ. No 18,844 (Obion
County Chancery Court, Tenn.) national class of six million owners of property with defective
polybutylene plumbing systems; In re Louisiana-Pacific Inner-Seal Litigation, No. 95-cv-879 (D.
Oregon) (co-lead counsel) national class of homeowners with defective siding; ABS Pipe
Litigation, Cal. Judicial Council Coordination Proceeding No. 3126 (Contra Costa County)
national class of homeowners.

                                                                                                       3
        Case 3:20-cv-00812-EMC Document 60-3 Filed 11/19/20 Page 5 of 8




        Mr. Ram was co-lead counsel in many consumer class actions including a national class of
half a million owners of dangerous glass pane gas fireplaces in Keilholtz et al. v. Superior Fireplace
Company, No. 08-cv-00836 (N.D. Cal. 2008). He was co-lead counsel for plaintiffs in Chamberlan
v. Ford Motor Company, No. 03-cv-2628 (N.D. Cal.), a class action involving defective intake
manifolds that generated four published opinions, including one by the Ninth Circuit, 402 F.3d at
950, and settled one court day before the class trial. He was also co-counsel for plaintiffs in a
number of other consumer class actions, involving matters such as defective automotive
components, defective construction materials, and electronic privacy under the California
Confidentiality of Medical Information Act.


        Patrick Barthle attended the University of Florida where he was admitted to the Honors
Program and graduated, cum laude, with a double major in History and Criminology in 2009.
While at UF, Patrick was inducted into the Phi Beta Kappa Honor Society and served as President
of the Catholic Student Center. Patrick attended Washington and Lee University School of Law,
graduating summa cum laude in 2012; where he was a Lead Articles Editor for the Wash. & Lee
Law Review, a member of the Order of the Coif and the Phi Delta Phi Legal Honor Society, and
President of the W&L Law Families organization.

        Before joining Morgan & Morgan in 2015, Patrick worked at one of the country’s largest
law firms, Greenberg Traurig, LLP, and then served as a judicial law clerk for two years to the
Honorable Mary S. Scriven, United States District Judge, Middle District of Florida. Patrick has
extensive privacy and consumer fraud class action experiencing, having actively participated in
the following litigations: In re: U.S. Office of Personnel Management Data Security Breach
Litigation, 1:15-mc-01394-ABJ (D.C.); Torres v. Wendy’s International, LLC, No. 6:16-cv-210
(M.D. Fla.); Morrow v. Quest Diagnostics, Inc., No. 2:17-cv-0948 (Dist. NJ); In Re: Equifax, Inc.
Customer Data Security Breach Litigation, 1:17-md-2800-TWT (N.D. Ga.); In re The Home
Depot, Inc. Customer Data Security Data Breach Litigation, No. 1:14-md-02583-TWT (N.D.
Ga.); In re Yahoo! Inc. Customer Data Sec. Breach Litig., 16-md-02752-LHK (N.D. Cal.); and
Finerman v. Marriott Ownership Resorts, Inc., Case No.: 3:14-cv-1154-J-32MCR (M.D. Fla.).

        Patrick was selected as a Florida Super Lawyer Rising Star in 2019 in the field of Class
Actions. He is also active in speaking on privacy and class action topics, having spoken in June
2018, at the NetDiligence Cyber Risk Summit on the topic of Unauthorized Use of Personal Data;
in November 2018 at the American Association for Justice’s Advanced 30(b)(6) Seminar, on the
topic of 30(b)(6) Depositions in in Data Breach Cases; and in January 2019 at HarrisMartin’s
Marriott Data Breach Litigation Conference on that topics of damage models and settlements in
data breach cases; and Rule 23(c)(4) classes at the Mass Torts Made Perfect conference.

      Mr. Barthle was admitted to the Florida Bar in 2012 and is also admitted to practice in the
Middle District of Florida, the Southern District of Florida, and the District of Colorado.

       Ryan J. McGee studied business economics and history at the University of Florida, where
he was a teaching assistant for technology classes in the business school, and received his law
degree from Stetson University College of Law, where he was an editor on the Stetson Law Review,
                                                                                                    4
        Case 3:20-cv-00812-EMC Document 60-3 Filed 11/19/20 Page 6 of 8




a research assistant for antitrust and consumer protection laws, and a teaching assistant for
Stetson’s trial advocacy program.

         Ryan began his legal career as a state-appointed prosecutor, where he tried over 50 jury
trials to verdict, mostly felonies, as well as a special prosecutor appointed to investigate police
officers’ deadly use-of-force and corruption within various law enforcement agencies. Ryan also
served as a law clerk for two years for the Honorable Elizabeth A. Kovachevich, the former Chief
United States District Judge, Middle District of Florida. Before joining Morgan & Morgan, Ryan’s
practice involved complex business disputes, antitrust, trade secret, data security, and class action
investigations and defense-side litigation in state and federal courts across the country.

         Since shifting his focus entirely to consumer class action representation, Ryan has been
selected as a Florida Super Lawyer Rising Star in 2018 and 2019 in the field of Class Actions, and
has extensive privacy and consumer fraud class action experiencing, having actively participated
in the following litigations: Adkins v. Facebook, Inc., No. C 18-05982 WHA (JSC) (N.D. Cal.); In
re Yahoo! Inc. Customer Data Sec. Breach Litig., No. 16-md-02752-LHK (N.D. Cal.); In re
Equifax, Inc. Customer Data Sec. Breach Litigation, No. 1:17-md-02800 (N.D. Ga.); Morrow v.
Quest, No. 2:17-cv-0948(CCC)(JBC) (D.N.J.); In re Google Plus Profile Litigation, No. 5:18-cv-
06164 EJD (N.D. Cal.); Kuss v. American HomePatient, Inc., et al., No. 8:18-cv-02348 (M.D.
Fla.); Richardson, et al. v. Progressive Am. Ins. Co., et al., No. 2:18-cv-00715 (M.D. Fla.); Hymes,
et al. v. Earl Enterprises Holdings, Inc., No. 6:19-cv-00644 (M.D. Fla.); Orange v. Ring, LLC, et
al., No. 2:19-cv-10899 (C.D. Cal.).

       Mr. McGee admitted to the Florida Bar in 2009 and is also admitted to practice in the
Northern, Middle, and Southern Districts of Florida.

         Francesca Kester was born and raised in Scranton, Pennsylvania. She attended
Marywood University, where she graduated with a major in English Literature, and The
Pennsylvania State University’s Dickinson School of Law, where she received her Juris Doctor
degree in 2017. While at Dickinson, Ms. Kester competed in the American Bar Association’s
National Appellate Advocacy Competition, where she was awarded the highest honor for her
legal brief writing, and the Texas Young Lawyer’s National Trial Competition, where she
finished as a regional finalist. Ms. Kester also served as Executive Chair of the Dickinson Law
Moot Court Board, Founder of the Dickinson Law partnership with Big Brothers Big Sisters, and
Student Director of the Bethesda Mission Men’s Shelter legal clinic. At graduation, she was
honored with the D. Arthur Magaziner Human Services Award for outstanding academic
achievement and service to others, the Joseph T. McDonald Memorial Scholarship for excellence
in trial advocacy, and the peer-selected Lee Popp Award for her devotion to the legal field.

       Ms. Kester interned as a judicial clerk to United States Magistrate Judge Martin C.
Carlson while in law school. After graduation, she served for two years as a law clerk to the
Honorable James M. Munley in the United States District Court for the Middle District of
Pennsylvania. Ms. Kester is a member of the Lackawanna County Bar Association, the
Pennsylvania Bar Association, the American Association for Justice, and Order of the Barristers.
In 2018 and 2019, she served as the attorney advisor for her alma mater’s high school mock trial
team, coaching them to a first place finish in the state and ninth in the nation.


                                                                                                   5
        Case 3:20-cv-00812-EMC Document 60-3 Filed 11/19/20 Page 7 of 8




       Ms. Kester is admitted to practice law in both Pennsylvania and Florida.

       Marie Noel Appel has dedicated her career to representing consumers in both individual
and class action cases involving claims under consumer protection laws and other statutory and
common law claims. She earned a B.A. in French from San Francisco State University in 1992
and graduated from University of San Francisco School of Law in 1996.

        For most of her career, Ms. Appel has been in private practice litigating class claims
related to defective products, mortgage fraud/Truth in Lending violations, unfair business
practices relating to manufactured home sales, interest overcharges by the United States on
military veterans’ credit accounts, and statutory violations by the United States relating to offset
of debts beyond the limitations period.

        From 2012 to 2019, Ms. Appel left private practice to become the Supervising Attorney
of the Consumer Project at the Justice & Diversity Center of the Bar Association of San Francisco
which provides free legal services to low-income persons facing consumer issues.

        In April 2019, Ms. Appel returned to private practice as Counsel at Robins Kaplan, LLP,
then joined Morgan & Morgan in August 2020 where she focuses on class action litigation.

        In additional to her legal practice, Ms. Appel is an Adjunct Professor at Golden Gate
University School of Law in San Francisco where she teaches legal research and writing, and
from 2011 to 2018 supervised students at the Consumer Rights Clinic, in which students
performed legal work at the Justice & Diversity Center’s Consumer Debt Defense and Education
Clinics.

        Ms. Appel is admitted to practice in United States District Courts in the Central
District of California; the Eastern District of California; the Northern District of
California; and the Southern District of California.

       Marcio Valladares was born in Managua, Nicaragua and immigrated to the United States
during Nicaragua’s civil war. In 1990, Marcio obtained a Bachelor of Science degree in
psychology from the University of Florida. In 1993, he obtained his Juris Doctor degree, magna
cum laude, from Florida State University. He is pursuing a Masters in Law (LL.M.) degree from
Columbia University, focusing on federal and comparative law.

        Before joining Morgan & Morgan, Marcio worked in both the public and private sectors.
He served as a judicial law clerk to the Honorable Steven D. Merryday, United States District
Judge, Middle District of Florida, and then served as a judicial law clerk to the Honorable Susan
H. Black, United States Circuit Court Judge, Court of Appeals for the Eleventh Circuit. Marcio
served as an Assistant United States Attorney for the Middle District of Florida. In the private
sector, Marcio practiced commercial litigation and insurance defense at Holland & Knight LLP.
Marcio also worked as in-house counsel for the Mayo Clinic. Marcio is fluent in English and
Spanish.



                                                                                                       6
        Case 3:20-cv-00812-EMC Document 60-3 Filed 11/19/20 Page 8 of 8




         Kenya Reddy represents consumers in class action litigation. She graduated from Duke
University in 1997 with a degree in political science. In 2000, she received her law degree from
the University of Virginia School of Law. Prior to joining Morgan & Morgan, Ms. Reddy was a
shareholder at Carlton Fields, P.A., where her primary areas of practice were antitrust, complex
civil litigation, class action defense, and business litigation. She also has experience in including
labor and employment, products litigation, ERISA and employee benefits law, insurance,
healthcare, and securities litigation.

        Ms. Reddy has served as a law clerk for the Honorable Charles R. Wilson, United States
Circuit Court Judge, Court of Appeals for the Eleventh Circuit, the Honorable Anne C. Conway,
former Chief Judge of the United States District Court for the Middle District of Florida, the
Honorable Mary S. Scriven, United States District Judge, Middle District of Florida, and the
Honorable Karla R. Spaulding, United States Magistrate Judge, Middle District of Florida.

        Ms. Reddy was a guest speaker in January 2019 at HarrisMartin’s Marriott Data Breach
Litigation Conference on the topic of standing in data breach cases. In October 2019, she presented
on the topic of third-party litigation funding at the Mass Torts Made Perfect Conference.

       Ms. Reddy is admitted to practice in the Northern, Middle, and Southern Districts of
Florida.

       Ra O. Amen. Mr. Amen was raised in both the California Bay Area and Massachusetts.
In 2005, Ra graduated from Stanford University with a B.A. in Economics. After graduating, Ra
worked as a Peace Corps volunteer in Morocco teaching English as a second language and
business skills to local artisans. Before entering law school, Ra worked for several years in
education and in business development for a mobile technology startup. In 2017, he obtained his
Juris Doctor degree with Honors from Emory University School of Law. While at Emory Law,
he was a Managing Editor of the Bankruptcy Developments Journal, interned at a consumer fraud
law practice, and worked in-house with one of the globe’s leading metals companies assisting in
a diverse array of legal issues ranging from corporate restructuring to international tax and
contract disputes. Before joining Morgan & Morgan in 2020, Mr. Amen worked at one of the
nation’s largest defense law firms in the nation where he specialized in representing clients in
complex commercial, administrative, and ecclesiastical disputes. Mr. Amen speaks both English
and Spanish, and is an avid guitar player.

       Mr. Amen is admitted to practice in Georgia.




                                                                                                   7
